 In the Matter of THE LACLEDE GAS LIGHT COMPANY,EMPLOYERandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA, CIO,LOCAL 6andINTERNATIONAL UNION OF OPERATING ENGINEERS, AFL,LOCAL No. 148Case No. 14-RE-18.-Decided February 13, 1948Cobbs, Logan, Roos d Armstrong, by Messrs. George B. LoganandWilliam L. Hunker,of St. Louis, Mo., for the Employer.Messrs.Morris J. Levin, Joseph Applebaum,andThomas Morley,of St. Louis, Mo., for Local 6.Mr. William H. Thomas,ofWashington, D. C. andMr. Arnold M.Edelmanof Cleveland, Ohio, for Local 148.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St.Louis, Missouri, on August 13 and 14, 1947, before Harry G. Carlson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Laclede Gas Light Company, a Missouri corporation with itsprincipal office in St. Louis, Missouri, is engaged in the manufacture,sale,and distribution of artificial gas and coke.The Employerfurnishes gas to domestic and industrial consumers in the City ofSt.Louis and St. Louis County.During the year 1946, the Em-*Chairman Herzog and Members Reynolds and Murdock.76 N. L.R. B., No. 29.199 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer purchased more than $1,000,000 worth of raw materials, ofwhich 90 percent was obtained from points outside the State ofMissouri.During the same period, the Employer sold more than$1,000,000 worth of coke to out-of-State customers.The Employer admits and we find that-it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE LABOR ORGANIZATIONS INVOLVEDUnited Gas, Coke, and Chemical Workers of America, Local No. 6,herein called Local 6, is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employees ofthe Employer.International Union of Operating Engineers, Local No. 148, hereincalled Local 148, is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent certain employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize Local 6 or Local 148 as the ex-clusive bargaining representative of employees of the Employer untilcertified by the Board in an appropriate unit.Until March 1, 1947, the operating territory of the Employer waslimited to the City of St. Louis.On that date, it acquired the propertyand facilities of the St. Louis County Gas Company,' herein called theCounty, a gas utility whose operating territory was contiguous to thatof the Employer and embraced the area of St. Louis County.' At thesame time, substantially all of the employees of the County were trans-ferred to the Employer's pay roll.We are concerned here directly onlywith the former employees of the County, herein called the Countyemployees.In 1941, pursuant to a Board-directed election, Local 148 was cer-tified as the exclusive bargaining representative of the County em-ployees.3Since that time, Local 148 has continuously representedthese employees, executing several bargaining agreements on their be-half with the County.Their last agreement entered into on July 26,1946, was to continue in effect until July 1, 1947, and from year to yearthereafter unless terminated by notice at least 30 days before July 1of any year.Thereafter the parties agreed to wage increases and in-corporated a new schedule of wages into a supplemental agreement1This company,a corporation,was dissolved on February 28, 1947.2None of the territory of St. Louis County overlaps that of the City of St Louis.8 SeeMatter of Union Electric Company of Mtissourt,et al.,33 N. L. R. B. 1 ; 35N. L. R. B. 19. THE LACLEDE GAS LIGHT COMPANY201which was to be effective from January 1, 1947, to July 1,1948,4 and tocontinue in effect "without regard to any amendment, termination orrenewal" of the July 1, 1946, agreement. The Employer assumed theseagreements after acquiring the County employees.For almost 10 years before the transfer of the County gas systemto the Employer, Local 6 had acted as bargaining representative ofthe Employer's employees in the City of St. Louis.On January 1,1947, 2 months before the transfer, Local 6 and the Employer enteredinto a collective bargaining agreement which was to terminate onDecember 31,1947, or until the parties agreed on a new contract, but inno event was it to extend beyond February 1, 1948. This agreementrecognized Local 6 as "the exclusive bargaining agency" of the Em-ployer's employees except for certain categories, and, in addition, re-quired as a condition of employment, that new employees apply formembership in Local 6 before reporting for work.On May 9, 1947, Local 6 requested the Employer to recognize it asthe bargaining agent of the County employees, asserting that theircurrent contract included all the Employer's employees within itscoverage.On May 14, the Employer notified Local 148 that it wasterminating their agreement because of the conflicting claims of Local148 and Local 6.On May 21, the Employer filed the petition herein.Local 148 contends that its 1946 agreement and the supplementalagreement date January 16, 1947, preclude a current determination ofrepresentatives.Local 6, on the other hand, contends that its 1947agreement is applicable to the County employees and is, therefore, abar to this proceeding.As to the contentions of Local 148, the Employer not only gaveLocal 148 notice of termination, but filed its petition with the Boardbefore the operative date of the automatic renewal clause of the agree-ment.Therefore, under well-established principles, the 1946 agree-ment of Local 148 cannot serve to bar this proceeding .5As to thesupplemental agreement of January 1, 1947, it is not a full collectivebargaining agreement containing the usual substantive provisions con-cerning conditions of employment.We are of the opinion that sucha partial agreement does not achieve such stability in labor relationsthat it should operate as a bar to this proceeding.6As to the contention of Local 6, we find it unnecessary to considerwhether its contract embraces the employees involved inasmuch as thecontract has expired.Accordingly, we find that the contract of Local*This agreement permitted its reopening for wage adjustments if the cost of livingincreased beyond an agreed-upon level.5 SeeMatter of Sioux City Brewing Company,73 N. L. R. B. 325.Cf.Matter of La Follette Shirt Company,65 N. L.R. B. 952;Matter of Standard OilCompany of Indiana,56 N. L. It. B. 1101;Matter of C. V. Hill & Company, Inc,64N. L. R. B. 1109. 202DECISIONS OF NATIONAL LABOR -RELATIONS BOARD6 cannot constitute a bar to a present determination of representativesamong the County employees.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESLocal 148 contends that a unit composed of all the Employer'semployees in the water gas manufacturing plant and the gas distribu-tion department in St. Louis County, excluding certain employees,7 isappropriate.Local 6 and the Employer maintain that the Countyemployees sought by Local 148 should be included in an over-all unit ofemployees who work in comparable facilities in the City of St. Louisand who are currently represented by Local 6.The acquisition by the Employer, in March 1947, of the gas systemwhich services the County of St. Louis has not occasioned changes inthe operation of that system or its personnel.This utility system, likethe Employer's City gas system, both manufactures and distributesartificial gas.There are approximately 300 employees who aredirectly engaged in the manufacture and distribution of gas in theCounty system, all of whom work in the water gas plant and distribu-tion department in St. Louis County.These are the employees onbehalf of whom Local 148 has bargained since 1941, and who, it nowcontends, constitute a separate bargaining unit.The employees inthe Employer's City system who perform comparable functions to theemployees here involved have been represented by Local 6 since 1935.There are approximately 800 such employees.The similarity between the service rendered by the Employer's twogas systems is reflected in their operations. Identical facilities andequipment are used and similar job classifications and skills s areemployed.While each system is separately supervised, all majorpolicies, including those dealing with labor relations, are centrallyformulated.The record, moreover, shows that it is the intention ofthe Employer to integrate the operations of both systems to a consider-able extent in the future by interconnecting various facilities and byinterchanging employees.These factors indicate the desirability ofincluding the County employees in the same unit with the employeesof the City gas system.However, the County employees have a long4This is the unit which the Board found to be appropriate in the former proceedings.8Local 148 contends that the employees in the County system constitute a more highlyskilled group than those in the City system because they handle high pressure gas.Therecord, however,discloses that both systems distribute high pressure as well as low pressuregas,and,moreover,the skills required for handling each type of pressure are notsubstantially different. THE LACLEDE GAS LIGHT COMPANY203separate history of collective bargaining.This history indicates thatthe County employees might also constitute a separate appropriatebargaining unitsUnder these circumstances, we are of the opinionthat the County employees may appropriately be merged with the em-ployees currently represented by Local 6 to form a single appropriateunit or may, if they so desire, constitute a separate unit.We turn now to a discussion of certain categories of employees, con-cerning whose inclusion in the voting group the parties are in disagree-went.These employees were acquired by the Employer at about thetime it came into possession of the County gas system, but, unlike theCounty employees, they had been transferred from the pay roll of theUnion Electric Light Company, an electric utility, which also servicedSt.Louis County.The latter company is a subsidiary of the sameparent body as was the County and some of its employees, includingthe employees in dispute, performed services for the County.The garage employees.These individuals work in the Employer'sgarage which is located in St. Louis County.They maintain, keep inrepair, and wash cars.Prior to their transfer to the Employer, theyperformed the same service for the cars of the County.We are of theopinion that these employees have sufficient interests in common withthose of the voting group and we shall include them.The stores division men.-Theseemployees work in the stores depart-ment where the supplies used by the distribution department of theCounty system are stored.They handle and issue supplies.We areof the opinion that these employees may appropriately be included inthe voting group.At this time we shall make no final determination as to the ap-propriate unit.Such determination will depend, in part, upon theresults of the election.If the employees participating therein selectLocal 148, they will be taken to have indicated their desire to constitutea separate unit.If they select Local 6, they will be taken to have in-dicated their desire to be included in the unit of employees currentlyrepresented by Local 6.In accordance with the foregoing, we shall direct that an election beheld among the Employer's employees at the water gas manufactur-ing plant and gas distribution department in St. Louis County, includ-ing the garage employees and the stores division men, but excludingengineers, clerks, estimators, meter readers, dispatchers, office employ-ees, and all supervisors, as defined in the amended Act.9Matter of Ohio Public Service Company,71N. L.R. B. 184. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Laclede Gas Light Com-pany, St. Louis, Missouri, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fourteenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the voting group described in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented by United Gas, Coke and Chemical Workers ofAmerica, CIO, Local 6, or by International Union of Operating Engi-neers, AFL, Local No. 148, for the purposes of collective bargaining,or by neither.10Any participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot.